Citation Nr: 1546631	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 3, to February 3, 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the RO.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in August 2015; a transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. In a January 1985 decision, the Board denied service connection for residuals of a right knee injury; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

2. The material added to the claims files subsequent to the January 1985 Board decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 


CONCLUSIONS OF LAW

1. The January 1985 Board decision that denied service connection for residuals of a right knee injury is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015). 

2.  The evidence received subsequent to the January 1985 decision is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2009. The claim was last adjudicated in October 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim to reopen. The Board is aware that the Veteran is in receipt of Social Security Administration (SSA) disability benefits for right knee and back disorders. To the extent that records related to the SSA determination to award benefits have not been associated with the claims file, the Board finds that such records are not relevant to the issue on appeal. To that end, during the August 2015 hearing, the Veteran's representative advised the Board that the SSA records merely demonstrate that the Veteran has current right knee disability. That fact is not in dispute. However, the representative advised the Board that the SSA records did not otherwise indicate an etiological relationship between the Veteran's right knee disability and his brief period of service, a disputed fact. Thus, the Board finds it unnecessary to make an attempt to obtain the SSA records. See Golz v. Shinseki, 590 F.3d 1317, 1321   (2010) (holding there is no duty to get SSA records when there is no evidence that they are relevant). The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal herein decided.  

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and testifying before the undersigned. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The Board previously denied the Veteran's claim of service connection for a right knee disability in a January 1985 decision.  In particular, the Board found that the evidence indicated that the Veteran clearly and unmistakably had right knee disability that pre-existed his entry onto active service and did not increase in severity during his brief period of service. The Board emphasized there was no evidence associated with the claims file indicating inservice trauma to the right knee.  The Board noted that the Veteran had asserted that, although he had right knee problems at entry into service, that disorder was aggravated by events, that occurred during service.  It was contended that he fell over another soldier who had fallen in front of him and that at that time he reinjured his knee.  It was contended that he was taken to a dispensary: and subsequently to a service hospital following which he was discharged.

The evidence of record at the time of the January 1985 denial included the Veteran's service treatment records (documenting his preservice right knee injury, current right knee disability and that he was unfit for service as a result thereof) and a July 1979 private treatment record (reporting that the Veteran was not (now and probably not in the future) in a condition to enter active service in the United States Army. The Veteran was informed of this decision and apprised of his appellate rights, but he did not file a timely appeal.  Therefore, the January 1985 Board decision became final. 38 C.F.R. § 20.1100.

In June 2009, the Veteran requested that his claim be reopened.  The evidence received since the January 1985 Board decision includes various lay statements submitted by the Veteran and his August 2015 testimony before the undersigned VLJ reiterating his assertions that his current right knee disability onset during service due to injury sustained therein. However, the Board finds that the statements and his hearing testimony are cumulative in nature and repetitive of his previous assertions. These added general lay statements and hearing testimony are cumulative of the prior claim and pleadings. The more recent private treatment records in this appeal do not serve to support his lay assertions that his right knee disability onset during service due to injury sustained therein. In this regard, a December 2004 Tulane Medical Center private treatment record documents the Veteran's complaint of chronic bilateral lower extremity pain, greater in the right lower extremity. The physician documented the Veteran's history of motor vehicle accident in 1979 that led to 2 subsequent surgeries in the right knee for ligament repair. The Veteran reported that about 1 month prior he spontaneously began experiencing swelling and pain in the knee with pain at the medial and lateral joint line. The Veteran was scheduled for MRI. Subsequent MRI results showed tear in medial meniscus of his right knee. An April 2011 private treatment record reflects that the Veteran underwent right total knee arthroplasty. 

An April 2011 Ochsner Medical Center private treatment record documents the Veteran's chief complaint of right knee pain with date of onset in 1979. The physician documented the Veteran's history of motor vehicle accident in 1979 resulting in right knee injury requiring surgical intervention in approximately 1980 and 1983. The Veteran indicated that from approximately 1983 until 1995 he did well. However, since approximately 2005 he has experienced severe, chronic knee pain resulting in decreased range of motion and limitation of activities of daily living. In sum, this evidence is not material.  

Further, nothing in the more recent private treatment records indicates that his preexisting right knee disability increased in severity during his brief period of active service.  In this regard, the Board reiterates that the April 2011 Ochsner Medical Center private treatment record documents the Veteran's report that from approximately 1983 until 1995 he did well.

These more recent private treatment records confirm that the Veteran has right knee disability. The fact that he has right knee disability had been established previously. Thus, this evidence is cumulative.

Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for a right knee disability.   


ORDER

The application to reopen a claim for service connection for a right knee disability is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


